Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted January 26, 2021, wherein claims 15, 29, and 30 are amended.  This application is a national stage application of PCT/CN2017/118915, filed December 27, 2017, which claims priority to foreign applications CN201710000911.8, filed January 3, 2017, and CN201710794872.3, filed September 6, 2017.
Claims 1, 6-10, 15, 17-21, and 23-30 are pending in this application.
Claims 1, 6-10, 15, 17-21, and 23-30 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted January 26, 2021, with respect to the rejection of instant claim 15 under 35 USC 112(b) for including a limitation which makes no sense for a product claim, has been fully considered and found to be persuasive to remove the rejection as claim 15 has been amended to depend from a method claim instead.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted January 26, 2021, with respect to the rejection of instant claim 29 under 35 USC 112(b) for including a potential method step ambiguously written in the passive voice, has been fully considered and found to be persuasive to remove the rejection as claim 15 has been amended to depend from a method claim instead.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted January 26, 2021, with respect to the rejection of instant claim 30 under 35 USC 112(b) for including an indefinite limitation which could either be an intended 

	Currently claims 1, 6-10, 15, 17-21, and 23-30 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted January 26, 2021, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The invention of base claim 1 is directed to a composition comprising cellulose II nanocrystal particles having a high crystallinity above 80%, a low molecular weight of 1200-2500, which corresponds to an average degree of polymerization of about 1-75, and a molecular weight distribution coefficient Mw/Mn less than 1.30.  Dependent claim 18 and its further dependent claims further claim a method of making such a composition comprising dissolving and reprecipitating cellulose, followed by partial hydrolysis with acid to obtain the claimed product.
	The prior art does not disclose either this product or a process which would reasonably be concluded to inherently arrive at said product.  While the non-patent literature reference Sebe et al. for example (Reference of record in previous action) reveals that acid hydrolysis of cellulose I produces cellulose II nanowhiskers having crystal morphology similar to those described in the instant claims, the reference does not describe the degree of crystallinity or molecular weight of the cellulose polymers in these nanocrystals.  Jin et al. and Iyer et al. (References of record in previous action) in describing cellulose II nanocrystals produced by mercerization, determine that the degree of crystallinity is less than 80%, indicating that it is unlikely that any given sample of cellulose II nanocrystals would inherently possess a crystallinity of 80% or higher.  Nelson et al. (of record in previous action) further describes formation of cellulose II by acid treatment, and specifically the leveling off of the degree of 
	Finally, while the prior art does describe production of amorphous cellulose followed by hydrolysis of this material, (See US patent 10611891, of record in previous action) this is typically used to produce glucose monosaccharides, not cellulose II nanocrystals, thereby distinguishing it from the method of base claim 18.  In order to arrive at the claimed invention one of ordinary skill in the art would have had to, with no particular reason provided for doing so, modify the conditions of hydrolysis in the prior art to stop the reaction short of producing fully hydrolyzed glucose, and aim instead at a degree of hydrolysis producing short cellulose polysaccharides having a dp of about 7-15.  Nothing in the art would suggest to one of ordinary skill in the art to modify such a method for producing this product, as opposed to glucose monosaccharides.  In cases such as US pre-grant publication 2002/0061335 or US patent 5543511 (both cited in PTO-892) where acid hydrolysis is used to produce a partially depolymerized crystalline cellulose, the degree of polymerization is much higher than that presently claimed.  For example US2002/0061335 discloses a method wherein cellulose is swollen in alkali, precipitated by alcohol, neutralized, and then boiled in acid to effect hydrolysis and crystallization. (p. 2 paragraph 22-28) While this is a similar method to the presently claimed invention, paragraph 33 of the reference indicates that the obtained product had a degree of polymerization of 20-760, preferably 74-350, which is much higher than what is equivalent to the mw 1200-2500 required by the instant claims.  Similarly, US patent 5543511 discloses level-off depolymerization of cellulose, wherein amorphous regions of partly crystalline cellulose are acid-hydrolyzed, leaving a crystalline material having a controlled degree of polymerization. (column 1 lines 7-38) However, once again though this method is 
	In short, therefore, while the composition of matter described in instant claim 1 and its dependent claims has similarities to existing cellulose II nanocrystals, and can be made by a method involving modification of prior art methods, the specific properties of high crystallinity and very low degree of polymerization would not inherently result from conventional prior art methods of making cellulose II nanocrystals such as mercerization or acid hydrolysis of cellulose I,  Furthermore one of ordinary skill in the art would not have been directed by the art to lower the degree of polymerization of existing cellulose II nanocrystals, or modify hydrolysis methods practiced on amorphous cellulose, in such a way as to arrive at the claimed invention.

Accordingly, Applicant’s amendment submitted January 26, 2021, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	3/1/2021